UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-KSB/A [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended: July 31, 2007 [_] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File Number 000-49972 IN VERITAS MEDICAL DIAGNOSTICS, INC. (Name of small business issuer in its charter) Colorado 84-1579760 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) The Green House, Beechwood Business Park North, Inverness, Scotland IV2 3BL (Address of principal executive offices) (Zip Code) Issuer's telephone number: 011 44-1463-667-347 Copies to: Richard A. Friedman, Esq. Sichenzia
